Citation Nr: 0729647	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied service 
connection for a low back disorder and granted service 
connection for tinnitus at a 10 percent disability rating.  
(The veteran's claims file was transferred to the RO in 
Newark, New Jersey upon his notification to VA that he had 
moved his residence to New Jersey.)

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below.



FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In his Notice of Disagreement to the February 2004 rating 
decision and his Travel Board hearing, the veteran contended 
that his tinnitus is worse than is reflected in his current 
10 percent disability rating.  The veteran requested an 
increased evaluation for tinnitus.  The RO denied the 
veteran's request because under Diagnostic Code 6260 there is 
no provision for assignment of a higher disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6820 (2006).  The veteran 
appealed that decision to the Board.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating for 
bilateral tinnitus, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are additional VA records that 
have not been obtained and that the VA examination afforded 
the veteran in connection with this claim is inadequate under 
the facts and circumstances of this case.  The Board notes 
that the duty to assist includes obtaining medical records 
and a medical examination and opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004). 

The veteran's service medical records are missing and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  The 
RO has made several attempts to locate the veteran's service 
medical records; however, the Board finds that further 
attempts to locate the veteran's service medical and 
personnel records, or alternative records, should be made.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

It appears that VA provided the veteran with an NA Form 13055 
to complete and return in order to facilitate obtaining the 
veteran's missing service records, but there is no indication 
that the veteran ever responded to this request and retuned 
the completed form.  Since this case is being returned for 
additional development, the Board is of the opinion that the 
veteran should be given another opportunity to complete this 
forms in order to obtain alternative source records.  
Therefore, on remand, the RO should send the veteran NA Forms 
13055 and 13075 to be completed and returned by the veteran.  
The RO should then send copies of the veteran's DD Form 214 
and his completed forms NA 13055 and 13075 to the National 
Personnel Records Center (NPRC) and/or the service department 
and request that they send any personnel medical, or 
alternative source records found for the veteran.  

At his BVA hearing, the veteran indicated he had been treated 
at the VA Medical Centers in Bath, Buffalo and New York, New 
York.  On remand, in order to ensure a complete record, the 
RO should contact the veteran and have him list the dates and 
locations of treatment he has received for his back since his 
separation from service.  The RO should then obtain and 
associate with the claims file any missing treatment records 
identified by the veteran.

Lastly, the veteran was afforded a VA spine examination in 
November 2003.  The examiner diagnosed the veteran with a 
lumbosacral spine/strain in 1956 by history, mild low back 
pain syndrome, and a multilevel degenerative and 
levoscoloiosis lumbar spine, but he did not provide a nexus 
opinion regarding the etiology of the veteran's back 
disorder.  After receipt of any missing medical records, the 
veteran should be afforded a VA examination to obtain an 
opinion regarding the etiology of his back disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to provide a list of the 
dates and facilities where he received 
treatment for his back since his 
separation from service.  The RO/AMC 
should then obtain and associate with the 
claim file any records identified by the 
veteran that are not already associated 
with the claims file.

2. The RO/AMC should provide NA Forms 
13055 and 13075 to the veteran to be 
completed and returned to facilitate a 
search of records pertain to him.  The RO 
should then seek to obtain any 
alternative source records pertain to the 
veteran.  

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of all 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed back disorder is in any way 
causally or etiologically related to 
service.  In doing so the examiner is 
requested to specifically comment on 
whether any currently diagnosed back 
disorder is consistent with the parachute 
jumps the veteran made during service, 
the injury he reports he sustain to his 
back during service and the post service 
clinical history.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


